Citation Nr: 1009473	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  06-21 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to service-connected diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Veteran had a hearing before the 
Board in December 2008 and the transcript is of record.

The case was brought before the Board in March 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include affording him a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  


FINDING OF FACT

The Veteran's erectile dysfunction has not been medically 
attributed to his service-connected diabetes mellitus, type 
II, nor has the condition been medically attributed to any 
other incident of his military service.


CONCLUSION OF LAW

The Veteran's erectile dysfunction is not due to or 
aggravated by his service-connected diabetes mellitus, type 
II, or any other incident of active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in December 2006.  That letter advised 
the Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The letter also explained how disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded a medical examination to obtain an 
opinion as to whether his erectile dysfunction can be 
attributed to his service-connected diabetes mellitus, type 
II.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  
Further examination or opinion is not needed because, at a 
minimum, there is no persuasive and competent evidence that 
the claimed condition may be associated with the Veteran's 
military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be established for any disability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310. 
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a).  The Board notes that 
there has been an amendment to the provisions of 38 C.F.R. § 
3.310. See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.

The Veteran contends his erectile dysfunction is secondary to 
his service-connected diabetes mellitus, type II.  
Specifically, he complains of erectile dysfunction since 2005 
associated with varying blood sugar levels, later diagnosed 
as diabetes mellitus, type II.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses regarding erectile or 
sexual dysfunction.  The Veteran concedes he did not incur 
this problem in the military, but rather developed the 
condition as a result of his diabetes mellitus, type II.

The Veteran's private and VA outpatient treatment records 
show complaints of erectile dysfunction as early as 2005, 
nearly four decades after service.  In March 2007, the 
Veteran was prescribed medication for his erectile 
dysfunction. 

There is conflicting evidence of when the Veteran's diabetes 
mellitus, type II, was diagnosed.  The Veteran submitted a 
private physician's signed prescription pad indicating a 
diagnosis of diabetes mellitus as of November 2006.  Private 
treatment records dated in 2006 from the same physician, 
however, indicate the Veteran does not have diabetes 
mellitus.  The Veteran's blood sugar was tested throughout 
2006 indicating some times of elevated blood sugar, but not 
consistent elevated levels.  

The Veteran was afforded a VA examination in March 2008 
where, at that time, the examiner diagnosed the Veteran with 
erectile dysfunction, but found no objective evidence 
warranting a diagnosis of diabetes mellitus, type II. 

The Veteran was again afforded a VA examination in July 2008 
where, this time, the examiner found sufficient objective 
evidence to diagnose the Veteran with diabetes mellitus, type 
II, albeit with a "very minor case" of diabetes.  At that 
time, the Veteran told the examiner that his erectile 
dysfunction began in 2005 after starting medication for his 
hypertension.  The examiner noted the medication taken for 
hypertension is medically known to cause erectile 
dysfunction.  Accordingly, the examiner opined as follows:

The fact that his erectile dysfunction preceded 
his diabetes mellitus and was associated with the 
medication that is know[n] to cause erectile 
dysfunction then the erectile dysfunction would 
not be related to his type 2 diabetes mellitus.

The Board finds the opinion compelling.  Secondary service 
connection, however, may be established by a showing that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); see 
also Allen, 7 Vet. App. 439 (en banc), reconciling, Leopoldo, 
4 Vet. App. 216, and Tobin, 2 Vet. App. 34.  

Accordingly, the Board previously remanded this claim to 
afford the Veteran an additional VA examination to clarify 
whether the Veteran's erectile dysfunction was caused by or 
aggravated by his service-connected diabetes mellitus, type 
II.

The Veteran was afforded an additional VA examination in 
October 2009.  At that time, the Veteran reported having 
erectile dysfunction since 2003, indicating it became worse 
after starting on blood pressure medication in 2005.  The 
examiner further noted the Veteran was diagnosed with 
hypertension in 2005 and, thereafter, diabetes mellitus.  
Accordingly, the examiner found noteworthy that the Veteran's 
erectile dysfunction preceded both the Veteran's diagnoses of 
hypertension and diabetes mellitus, type II.  Based on the 
information provided by the Veteran, physical examination and 
objective testing, the examiner opined the Veteran's erectile 
dysfunction is not likely related to diabetes mellitus.  
Rather, the examiner opined the Veteran's erectile 
dysfunction was aggravated by the Veteran's hypertension 
medications taken in 2005 whereas the etiology of the 
erectile dysfunction is unknown. 

The Board finds the 2008 and 2009 examiners' opinions 
persuasive.  They are based on a complete physical 
examination, the Veteran's self-reported medical history and 
a complete review of the claims folder, to include his 
varying blood sugar levels throughout time prior to his 
official diagnosis of diabetes mellitus.  Also compelling, no 
medical professional has ever linked the Veteran's erectile 
dysfunction to his diabetes mellitus, type II, or any other 
incident of service through causation or aggravation.

As for the medical literature provided by the Veteran, such 
generic texts, which do not address the facts in this 
particular Veteran's own case, and with a sufficient degree 
of medical certainty, do not amount to competent medical 
evidence of causality.  Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Therefore, the 
Board assigns more weight to the objective medical evidence 
of record as outlined above.

The Board has considered the Veteran's statements that his 
diabetes-type symptoms began well before his diagnosis of 
erectile dysfunction.  He contends that his varying blood 
sugar levels preceded his diagnosis of erectile dysfunction 
and caused or aggravated his erectile dysfunction.  In 
accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes 
that the lay evidence presented by the Veteran concerning his 
continuity of symptoms after service is credible regardless 
of the lack of contemporaneous medical evidence.  The 
Veteran's belief, however, that his varying blood sugar 
levels throughout time caused or aggravated his erectile 
dysfunction is not competent because, again, the Veteran has 
not demonstrated he possesses the medical knowledge or 
training to decipher medical laboratory results or render an 
opinion with regard to medical nexus.  See Rucker, 10 Vet. 
App. at 74.  The Veteran's claim fails based upon the lack of 
medical nexus associating his claimed pre-diagnosis symptoms 
to his current erectile dysfunction.  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to service 
or a service-related disability.  See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  

In other words, even if the Veteran believes his varying 
blood sugar levels throughout time prior to his diagnosed 
diabetes-mellitus, type II, is etiologically related to his 
erectile dysfunction, no medical professional has ever linked 
his current type II diabetes mellitus to his erectile 
dysfunction or any other remote incident of service.  The 
Board further notes that the Veteran's claim is not premised 
on continuity of symptomatology.  Rather, the Veteran relates 
his current erectile dysfunction to a medical history of 
varying blood sugar levels and his current service-connected 
diabetes mellitus, type II.  The Veteran is not competent to 
make such a finding and there simply is no medical evidence 
indicating such a connection.

In light of the medical evidence described above, which does 
not link the Veteran's erectile dysfunction to his service-
connected diabetes mellitus, type II, or to any other remote 
incident of service, the Board finds that service connection 
for erectile dysfunction is not warranted.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to service-connected diabetes mellitus, 
type II, is denied.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


